Name: 86/321/EEC: Commission Decision of 23 June 1986 approving an amendment to the programme relating to fresh, dried and processed fruit and vegetables in Greece pursuant to Council Regulation (EEC) No 355/77 (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: management;  plant product;  Europe;  food technology
 Date Published: 1986-07-23

 Avis juridique important|31986D032186/321/EEC: Commission Decision of 23 June 1986 approving an amendment to the programme relating to fresh, dried and processed fruit and vegetables in Greece pursuant to Council Regulation (EEC) No 355/77 (Only the Greek text is authentic) Official Journal L 200 , 23/07/1986 P. 0039*****COMMISSION DECISION of 23 June 1986 approving an amendment to the programme relating to fresh, dried and processed fruit and vegetables in Greece pursuant to Council Regulation (EEC) No 355/77 (Only the Greek text is authentic) (86/321/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 3827/85 (2), and in particular Article 5 thereof; Whereas on 22 April 1985 the Greek Government forwarded an amendment to the programme approved by Commission Decision 81/515/EEC (3) relating to the marketing and processing of fresh and dried fruit and vegetables and on 1 April 1986 submitted supplementary information; Whereas implementation of the programme has already had a positive effect in the fresh, dried and processed fruit and vegetables sector; whereas, however, the needs of the sector have not been sufficiently met and whereas, therefore, an extension of the programme is justified; Whereas the purpose of the amendment is to permit the adaptation and extension of the programme until 1989; whereas it complies with the objectives and conditions of Regulation (EEC) No 355/77; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 The amendment to the programme relating to the marketing and processing of fresh and dried fruit and vegetables forwarded by the Greek Government pursuant to Regulation (EEC) No 355/77 on 22 April 1985 concerning which supplementary information was submitted on 1 April 1986 is hereby approved. Article 2 This Decision is addressed to the Hellenic Republic. Done at Brussels, 23 June 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 372, 31. 12. 1985, p. 1. (3) OJ No L 194, 17. 7. 1981, p. 55.